                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

PATRICIA SHEHEE,                                  )     CASE NO. 1:18-CV-1074
                                                  )
                                  PLAINTIFF,      )     JUDGE SARA LIOI
                                                  )
v.                                                )     ORDER
                                                  )
COMMISSIONER OF SOCIAL                            )
SECURITY,                                         )
                                                  )
                               DEFENDANT.         )



       Before the Court is the report and recommendation of Magistrate Judge George J. Limbert,

recommending that this Court affirm the administrative law judge’s decision denying plaintiff

Patricia Shehee’s application for supplemental security income and that the Court dismiss plaintiff’s

case in its entirety with prejudice. (Doc. No. 17.)

       Under the relevant statute:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to which
       objection is made.

28 U.S.C. ' 636(b)(1)(C).

       The fourteen-day period has elapsed, and no objections have been filed nor has any extension

of time been sought. The failure to file written objections to a magistrate judge’s report and

recommendation constitutes a waiver of a de novo determination by the district court of an issue
covered in the report. Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see

United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        The Court has reviewed the magistrate judge’s report and recommendation and accepts and

adopts the same. Accordingly, the Court affirms the decision of the administrative law judge and

dismisses plaintiff’s case in its entirety.



        IT IS SO ORDERED.



Dated: June 20, 2019
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                2
